Citation Nr: 0624529	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of hepatitis C, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In June 2005 the Board denied the veteran's request for an 
increased evaluation of hepatitis C.

In May 2006 the United States Court of Veterans Appeals 
remanded the case to the Board pursuant to a Joint Motion to 
Remand of May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. §  5103A(d).  When medical evidence 
is not adequate, the VA must supplement the record by seeking 
an advisory opinion or ordering another examination.  
38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  In this case, the Court remanded the case to 
the Board pursuant to a Joint Motion to Remand which argued 
that the October 2002 VA examination was inadequate as it did 
not address all of the residual effects of the veteran's 
service connected hepatitis C, including the existence and 
frequency of incapacitating episodes.  Furthermore, the 
motion noted that at the October 2002 VA examination the of 
veteran complained of fatigue, joint pain, and some vomiting 
and while there was no specific symptoms of liver disease at 
the time, the examiner failed to related the veteran's 
reported symptoms to any another disease process.  Therefore, 
a new VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to assess the current 
status of the veteran's service 
connected hepatitis C.  The examiner 
should specifically address all of the 
residual effects of the veteran's 
service connected hepatitis C to 
include the existence and frequency of 
incapacitating episodes in the last 
twelve months.  Furthermore, the 
examiner should explain whether any 
symptoms reported by the veteran are 
related to the service connected 
hepatitis C.  The claims folder should 
be made available to the examiner.  It 
is requested that reasoning be afforded 
in support of any opinion provided.  A 
copy of 38 C.F.R. § 4.114, Diagnostic 
Code 7354 should be made available to 
the examiner.

The veteran is informed that if there is evidence that his 
hepatitis C has increased in severity, he must submit it.  If 
upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



